 SODECISIONS OF NATIONAL LABOR RELATIONS BOARDWalterToebe and CompanyandAllen O'Brien.Case 7-CA-5417.December 14, 1966DECISION AND ORDEROn September 1, 1966, Trial Examiner Paul Bisgyer issued hisDecision in the above-entitled case, finding that the Respondent hadnot engaged in certain unfair labor practicesas alleged in the com-plaint, and recommending that the complaintbe dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscaseto a three-memberpanel [Chairman McCulloch and Members Jenkins andZagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions,'and recom-mendation of the Trial Examiner.[The Board dismissed the complaint.]1 These findings and conclusions are based,in part, upon the credibility determinationsof the Trial Examiner, to which the General Counsel excepts. On the basis of our owncareful review of the record,we conclude that the Trial Examiner's credibility findings arenot contrary to the clear preponderance of all the relevant evidence. Accordingly, we find nobasis for disturbing those findings.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd.1S8 F.2d 362 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Paul Bisgyer on June 29,1966, inDetroit,Michigan,on the complaint of the General Counsel' and the answer ofWalter Toebe and Company, herein called the Respondent. The only question herepresented is whether the Respondent,through its foreman, Paul Taucher,unlawfullyrefused to hire the ChargingParty, Allen O'Brien, because he was unable to obtaina work permit or clearance from Reinforced Steel Workers Local Union No. 426,International Association of Bridge,Structural and Ornamental IronWorkers, AFL-CIO, herein called the Union. At the close of the hearing, the Charging Party statedhis position on the record.The General Counsel and the Respondent waived oralargument but thereafter filed briefs.Upon the entire record, and from my observation of the demeanor of the wit-nesses, and with due consideration being given to the arguments advanced by theparties, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe Respondent,aMichigan corporation,isengaged in the general constructionbusiness,including the construction and repairof highwaybridges.During the1 The complaint is based on a chargefiled by AllenO'Brien on December 22, 1965, acopy of whichwas served on the Respondent by registered mail thenext day.162 NLRB No. 18. WALTER TOEBU AND COMPANY81calendar year 1965, the Respondent, in the course and conduct of its business opera-tions, purchased construction equipment and materials valued in excess of $50,000,which were shipped to its place of business or jobsites in Michigan from pointsoutside the State. During the same period, the Respondent performed servicesexceeding $50,000 in value for enterprises located outside the State, as well as forenterprises located within the State which purchased goods valued in excess of$50,000 from sources outside the State.The Respondent admits, and I find, that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I further find that the nature andextent of its operations warrant the Board's assertion of jurisdiction.H. THE LABORORGANIZATIONThe Respondent concedes, and I find, that the Union is a labor oragnizationwithin the meaning of Section 2(5) of the Act.HI.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidenceIn the summer of 1965 2 the Respondent was engaged in repairing the deck ofa highway bridge near the intersection of U.S. 12 and M 17 in the vicinity of AnnArbor,Michigan. This entailed replacing the existing deck with new reinforcedsteel and concrete. The repairs were performed in sections with a minimum ofinterferencewith traffic. To perform the reinforced steel work, the Respondentutilized employees known in the trade as rodbusters or resteel men. The undisputedevidence shows that on most days during this period, one or two employees, includ-ing the foreman, were employed in such work, although on other occasions one ora few more employees were also used.The complaint alleges that on or about July 13 or 14, the Respondent's foreman,Paul Taucher, discriminatorily refused to hire O'Brien as a rodbuster because hewas unable to secure a work permit or clearance from the Union. Although undercontract with the Union for its rodbusters,3 it was stipulated at the hearing that theRespondent and the Union were not parties to an exclusive hiring hall agreementor arrangement requiring the Respondent to secure workmen solely from the Union.Since the law is well settled that, absent a valid exclusive hiring hall arrangement,an employer may not condition employment on union clearance, the issue to bedetermined is whether the preponderance of the credible evidence establishes thatO'Brien was actually denied employment for this reason. The only testimony on thissubject is that given by the principals and are in irreconcilable conflict.O'Brien, a rodbuster for some 20 years and whose qualifications are not ques-tioned, testified, as follows: On or about July 13, while employed on a nearby job-sitelaying asphalt on a parking lot, he observed that reinforcing rods were beingplaced on the deck of the bridge jobsite here involved. He thereupon spoke toTaucher, whose name he did not learn until many months later, and asked whetherhe needed help. Taucher, who was working alone on the deck tying rods, repliedby inquiring whether he had "a book." Receiving a negative answer, Taucher toldO'Brien that he needed help, which he had been unable to secure from the Unionfor the past 2 weeks; that he should go to the union hall and clear with businessagent,Regis O'Brien, no relative of the Charging Party; and that he should "hurryback" because he (Taucher) was alone at the site.4 Allen O'Brien then went directlyto the union hall where he was informed that the business agent was not in. Afterwaiting around a while, Allen O'Brien left the hall but returned later in the after-noon or the following morning. This time he found Regis O'Brien, advised him thathe had located the bridge job, and requested a work permit. However, Regis O'Brienrefused to give him a permit with the admonition that Allen O'Brien was not going2All dates, unless otherwise indicated, refer to 1965.3The contract then current between the Respondent and the Union simply providedthat the Union agreed to furnish competent workmen upon notification to its businessmanager and that the Respondent agreed not to discriminate against job applicants be-cause of membership or nonmembership in the Union (article I, section 1).SThe Respondent's business records, however, show that from July 12 through 15. an-other employee was working with Taucher on this jobsite.264-047-67-vol. 1627 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work out of this Union so long as he (Regis O'Brien) was business agent.5 Thesame or the next day, Allen O'Brienappeared at the jobsite and informed Taucherthat Regis O'Brien would not give him clearance but that he was prepared to go towork anyway. Taucher, however, declined to hire him, indicating that this was thewiser course. Allen O'Brien thanked Taucher and departed. He did not file anyunfair labor practice charges against the Respondent until about 5 months afterthisexperience for the asserted reason that he was unaware of the Board'sexistence.Foreman Taucher, a longtime member of the Union, denied ever having hadthe conversations recountered by O'Brien or that O'Brien or any other employeeever applied for employment at the bridge jobsite. Specifically, he deniedofferingO'Brien a job if he obtained a work permit or clearance from the Union or itsbusiness agent. Indeed, he testified, he had no occasion to hire anyone at the job-site because work was "spotty" and did not require many men and, whatever menwere needed, were transferred from the Respondent's other construction jobs andwere not referred by the Union. He further testified that no union or companyofficial instructed him to hire only applicants with union clearance.B. Concluding findingsViewing the conflicting testimony of O'Brien and Taucher in light of theirdemeanor and demonstrated attitudes, I find no justifiablereason for giving greatercredence to O'Brien's account of his asserted conversations with Taucher than tothe latter'sdenialthat such conversations occurred. Indeed, circumstances seem tosupport Taucher's denial and the unlikelihood that he would require O'Brien toobtain a work permit as a condition of his employment. Thus, according to Taucher'suncontradicted testimony, his limited needs for rodbusters on the bridge jobsitewere filled by employees transferred from the Respondent's other construction proj-ects and not by referral by the Union. Significantly, the Respondent and the Unionwere concededly not parties to any exclusive hiring hall arrangement which requiredthe Respondent to obtain its employees from the union hall. On the contrary, theircollective-bargaining agreement, in effect, recognized the Respondent's right torecruit employees from whatever source it desired with the only qualification thatthe Respondent refrain from discriminating against job applicants on the basis oftheirmembership or nonmembership in the Union. It therefore cannot be assumedfrom the fact of Taucher's union membership alone, as it seems to besuggested,that he would disregard his employer's interests, obligations, and instructions andrefuse employment to O'Brien because of his inability to secure clearance from theUnion. Such an assumption would rest only on surmise and suspicion which, ofcourse, are inadequate substitutes for evidence. Also reflecting on the reliability ofO'Brien's testimony is his reference to Taucher's urgent request at the time of theiralleged conversation to hurry back when he received clearance because he(Taucher) was working alone and needed his help. However, the Respondent's busi-ness records, corroborated by Taucher's testimony, reveal that at the timein ques-tion and for several days before another employee worked with Taucher placingsteel rods. Finally, the persuasiveness of O'Brien's testimony is not enhanced byhis 5-month delay in filing the unfair labor practice charges herein.In sum,I conclude that the General Counsel has failed to prove by a pre-ponderance of the credible evidence that the Respondent, in violation of Section8(a)(1) and (3) of the Act, denied O'Brien employment because of his failure toobtain a work permit or clearance from the Union. Accordingly, I recommenddismissal of the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings and upon the entire record in the case,I recommend that the complaint issued herein against Walter Toebe and Companybe dismissed.6 Allen O'Brien also testified that, although not a union member, he never had difficultysecuring a work permit from the Union until Regis O'Brien became business agent about30 months before the hearing. The Union, however, is not charged in this proceeding withany unfair labor practices nor is any claim made that the Union was legally obligated togrant Allen O'Brien clearance or to refer him to a job.